Name: Council Regulation (EEC) No 697/93 of 17 March 1993 amending Regulation (EEC) No 3759/92 on the common organization of the market in fishery and aquaculture products and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: fisheries;  tariff policy;  agricultural policy
 Date Published: nan

 30.3.1993 EN Official Journal of the European Communities L 76/12 COUNCIL REGULATION (EEC) No 697/93 of 17 March 1993 amending Regulation (EEC) No 3759/92 on the common organization of the market in fishery and aquaculture products and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 3759/92 (4) identified most of the fish species by their taxonomic names; Whereas some of the fish species commonly known as trout internationally have been given new taxonomic names when these species were moved from the genus Salmo to the genus Oncorhynchus; whereas this change in taxonomic names does not lead to a change of the tariff classification of these species nor of the structure of the Common Customs Tariff; whereas it seems sufficient to refer to the new taxonomic names by means of a footnote; whereas Annex VII to the said Regulation should be amended as a result; Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 3759/92 is included in the Common Customs Tariff; whereas consequently an amendment should be made to the combined nomenclature in Annex I to Regulation (EEC) No 2658/87 (5), HAS ADOPTED THIS REGULATION: Article 1 Annex VII to Regulation (EEC) No 3759/92 shall be replaced by the Annex hereto. Article 2 Annex I to Regulation (EEC) No 2658/87 shall be replaced by the Annex hereto, which concerns the CN codes that appear therein. Article 3 This Regulation shall enter into force six weeks after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993. For the Council The President B. WESTH (1) OJ No C 28, 2.2. 1993, p. 1. (2) Opinion delivered on 12 March 1993 (not yet published in the Official Journal). (3) Opinion delivered on 25 February 1993 (not yet published in the Official Journal). (4) OJ No L 388, 31. 12. 1992, p. 1. (5) OJ No L 256, 7. 9. 1987, p. 1. Regulation as last amended by Regulation (EEC) No 2913/92 (OJ No L 302, 19. 10. 1992, p. 1). ANNEX ANNEX VII CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0301 Live fish: 0301 10  Ornamental fish: 0301 10 10   Freshwater fish 10 Free  0301 10 90   Saltwater fish 15 15   Other live fish: 0301 91 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (1) 16 12  0301 92 00   Eels (Anguilla spp.) 10 3  0301 93 00   Carp 10 8  0301 99   Other:    Freshwater fish: 0301 99 11     Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (2) 16 2  0301 99 19     Other 10 8  0301 99 90    Saltwater fish 17 16  0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304:  Salmonidae, excluding livers and roes: 0302 11 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (1) 16 12  0302 12 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (2) 16 2  0302 19 00   Other 16 8   Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding liver and roes: 0302 21   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis): 0302 21 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8  0302 21 30    Atlantic halibut (Hippoglossus hippoglossus) 15 8  0302 21 90    Pacific halibut (Hippoglossus stenolepis) 15 15  0302 22 00   Plaice (Pleuronectes platessa) 15 15  0302 23 00   Sole (Solea spp.) 15 15  0302 29   Other: 0302 29 10    Megrim (Lepidorhombus spp.) 15 15  0302 29 90    Other 15 15   Tunas (of genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes: 0302 31   Albacore or longfinned tunas (Thunnus alalunga): 0302 31 10    For the industrial manufacture of products falling within heading No 1604 (3) 25 (4) (5) 22 (4) (6)  0302 31 90    Other 25 (4) 22 (4) (6)  0302 32   Yellowfin tunas (Thunnus albacares): 0302 32 10    For the industrial manufacture of products falling within heading No 1604 (3) 25 (4) (5) 22 (4) (6)  0302 32 90    Other 25 (4) 22 (4) (6)  0302 33   Skipjack or stripe-bellied bonito: 0302 33 10    For the industrial manufacture of products falling within heading No 1604 (3) 25 (4) (5) 22 (4) (6)  0302 33 90    Other 25 (4) 22 (4) (6)  0302 39   Other: 0302 39 10    For the industrial manufacture of products falling within heading No 1604 (3) 25 (4) (5) 22 (4) (6)  0302 39 90    Other 25 (4) 22 (4) (6)  0302 40  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes: 0302 40 10   From 15 February to 15 June Free Free  0302 40 90   From 16 June to 14 February 20 (4) 15 (4) (7)  0302 50  God (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes: 0302 50 10   Of the species Gadus morhua 15 12  0302 50 90   Other 15 15   Other fish, excluding livers and roes: 0302 61   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus): 0302 61 10    Sardines of the species Sardina pilchardus 25 23  0302 61 30    Sardines of the genus Sardinops; sardinella (Sardinella spp.) 15 15     Brisling or sprats (Sprattus sprattus): 0302 61 91     From 15 February to 15 June Free Free  0302 61 99     From 16 June to 14 February 20 13  0302 62 00   Haddock (Melanogrammus aeglefinus) 15 15  0302 63 00   Coalfish (Pollachius virens) 15 15  0302 64   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus): 0302 64 10    From 15 February to 15 June Free Free  0302 64 90    From 16 June to 14 February 20 20  0302 65   Dogfish and other sharks: 0302 65 20    Dogfish of the species (Squalus acanthias) 15 8 (8)  0302 65 50    Dogfish of the species (Scyliorhinus spp.) 15 8  0302 65 90    Other 15 8  0302 66 00   Eels (Anguilla spp.) 10 3  0302 69   Other:    Freshwater fish: 0302 69 11     Carp 10 8  0302 69 19     Other 10 8     Saltwater fish:     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33: 0302 69 21      For the industrial manufacture of products falling within heading No 1604 (3) 25 (4) (5) 22 (4) (6)  0302 69 25      Other 25 (4) 22 (4) (6)      Redfish (Sebastes spp.): 0302 69 31      Of the species Sebastes marinus 15 8  0302 69 33      Other 15 15  0302 69 35     Fish of the species Boreogadus saida 15 12  0302 69 41     Whiting (Merlangus merlangus) 15 15  0302 69 45     Ling (Molva spp.) 15 15  0302 69 51     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15  0302 69 55     Anchovies (Engraulis spp.) 15 15  0302 69 61     Sea bream (Dentex dentex and Pagellus spp.) 15 15  0302 69 65     Hake (Merluccius spp., Urophycis spp.) 15 15 (9)  0302 69 75     Ray's bream (Brama spp.) 15 15  0302 69 81     Monkfish (Lophius spp.) 15 15  0302 69 85     Blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15  0302 69 87     Swordfish (Xiphias gladius) 15 15  0302 69 91     Horse mackerel (scad) (Caranx trachusus, Trachurus trachurus) 15 15  0302 69 97     Other 15 15  0302 70 00  Livers and roes 14 10  0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304: 0303 10 00  Pacific salmon (Oncorhynchus spp.), excluding livers and roes (10) 16 2   Other salmonidae, excluding livers and roes: 0303 21 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (1) 16 12  0303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  0303 29 00   Other 16 9   Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes: 0303 31   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis): 0303 31 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8  0303 31 30    Atlantic halibut (Hippoglossus hippoglossus) 15 8  0303 31 90    Pacific halibut (Hippoglossus stenolepis) 15 15  0303 32 00   Plaice (Pleuronectes platessa) 15 15  0303 33 00   Sole (Solea spp.) 15 15  0303 39   Other: 0303 39 10    Flounder (Platichthys flesus) 15 15  0303 39 20    Megrim (Lepidorhombus spp.) 15 15  0303 39 90    Other 15 15   Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes: 0303 41   Albacore or longfinned tunas (Thunnus alalunga):    For the industrial manufacture of products falling within heading No 1604 (3): 0303 41 11     Whole 25 (4) (5) 22 (4) (6)  0303 41 13     Gilled and gutted 25 (4) (5) 22 (4) (6)  0303 41 19     Other (for example heads off ) 25 (4) (5) 22 (4) (6)  0303 41 90    Other 25 (4) 22 (4) (6)  0303 42   Yellowfin tunas (Thunnus albacares):    For the industrial manufacture of products falling within heading No 1604 (3):     Whole: 0303 42 12      Weighing more than 10 kg each 25 (4) (5) 20 (4) (6)  0303 42 18      Other 25 (4) (5) 20 (4) (6)      Gilled and gutted: 0303 42 32      Weighing more than 10 kg each 25 (4) (5) 22 (4) (6)  0303 42 38      Other 25 (4) (5) 22 (4) (6)      Other (for example heads off ): 0303 42 52      Weighing more than 10 kg each 25 (4) (5) 22 (4) (6)  0303 42 58       Other 25 (4) (5) 22 (4) (6)  0303 42 90    Other 25 (4) 22 (4) (6)  0303 43   Skipjack or stripe-bellied bonito:    For the industrial manufacture of products falling within heading No 1604 (3): 0303 43 11     Whole 25 (4) (5) 22 (4) (6)  0303 43 13     Gilled and gutted 25 (4) (5) 22 (4) (6)  0303 43 19     Other (for example heads off ) 25 (4) (5) 22 (4) (6)  0303 43 90    Other 25 (4) 22 (4) (6)  0303 49   Other:    For the industrial manufacture of products falling within heading No 1604 (3): 0303 49 11     Whole 25 (4) (5) 22 (4) (6)  0303 49 13     Gilled and gutted 25 (4) (5) 22 (4) (6)  0303 49 19     Other (for example heads off ) 25 (4) (5) 22 (4) (6)  0303 49 90    Other 25 (4) 22 (4) (6)  0303 50  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes: 0303 50 10   From 15 February to 15 June Free Free  0303 50 90   From 16 June to 14 February 20 (4) 15 (4) (7)  0303 60  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes: 0303 60 11   Of the species Gadus morhua 15 12 (11)  0303 60 19   Of the species Gadus ogac 15 15 (11)  0303 60 90   Of the species Gadus macrocephalus 15 15   Other fish, excluding livers and roes: 0303 71   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus): 0303 71 10    Sardines of the species Sardina pilchardus 25 23  0303 71 30    Sardines of the genus Sardinops; sardinella (Sardinella spp.) 15 15     Brisling or sprats (Sprattus sprattus): 0303 71 91     From 15 February to 15 June Free Free  0303 71 99     From 16 June to 14 February 20 13  03 037 200   Haddock (Melanogrammus aeglefinus) 15 15  0303 73 00   Coalfish (Pollachius virens) 15 15  0303 74   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus):    Of the species Scomber scombrus and Scomber japonicus: 0303 74 11     From 15 February to 15 June Free Free  0303 74 19     From 16 June to 14 February 20 20  0303 74 90    Of the species Scomber australasicus 15 15  0303 75   Dogfish and other sharks: 0303 75 20    Dogfish of the species Squalus acanthias 15 8 (8)  0303 75 50    Dogfish of the species Scyliorhinus spp. 15 8  0303 75 90    Other 15 8  0303 76 00   Eels (Anguilla spp.) 10 3  0303 77 00   Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15 15  0303 78   Hake (Merluccius spp., Urophycis spp.): 0303 78 10    Hake of the genus Merluccius 15 15 (9)  0303 78 90    Hake of the genus Urophycis 15 15  0303 79   Other:    Freshwater fish: 0303 79 11     Carp 10 8  0303 79 19     Other 10 8     Saltwater fish:     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0303 43:      For the industrial manufacture of products falling within heading No 1604 (3): 0303 79 21       Whole 25 (4) (5) 22 (4) (6)  0303 79 23       Gilled and gutted 25 (4) (5) 22 (4) (6)  0303 79 29       Other (for example heads off ) 25 (4) (5) 22 (4) (6)  0303 79 31      Other 25 (4) 22 (4) (6)      Redfish (Sebastes spp.): 0303 79 35      Of the species Sebastes marinus 15 8  0303 79 37      Other 15 15  0303 79 41     Fish of the species Boreogadus saida 15 12 (11)  0303 79 45     Whiting (Merlangus merlangus) 15 15  0303 79 51     Ling (Molva spp.) 15 15  0303 79 55     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15      Fish of the species Orcynopsis unicolor: 0303 79 61      From 15 February to 15 June Free Free  0303 79 63      From 16 June to 14 February 20 20  0303 79 65     Anchovies (Engraulis spp.) 15 15  0303 79 71     Sea bream (Dentex dentex and Pagellus spp.) 15 15  0303 79 75     Ray's bream (Brama spp.) 15 15  0303 79 81     Monkfish (Lophius spp.) 15 15  0303 79 83     Blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15  0303 79 87     Swordfish (Xiphias gladius) 15 15  0303 79 91     Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus) 15 15  0303 79 97     Other 15 15  0303 80 00  Livers and roes 14 10  0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen: 0304 10  Fresh or chilled:   Fillets:    Of freshwater fish: 0304 10 11     Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (1) 16 12  0304 10 13     Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (2) 16 2  0304 10 19     Of other freshwater fish 13 9     Other: 0304 10 31     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18 18  0304 10 33     Of coalfish (Pollachius virens) 18 18  0304 10 35     Of redfish (Sebastes spp.) 18 18  0304 10 38     Other 18 18    Other fish meat (whether or not minced): 0304 10 91    Of freshwater fish 8 8     Other:     Flaps of herring: 0304 10 92      From 15 February to 15 June Free Free  0304 10 93      From 16 June to 14 February 20 15 (7)  0304 10 98    Other 18 15 (7)  0304 20  Frozen fillets:   Of freshwater fish: 0304 20 11    Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (1) 16 12  0304 20 13    Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (2) 16 2  0304 20 19    Of other freshwater fish 13 9    Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida: 0304 20 21    Of cod of the species Gadus macrocephalus 18 15  0304 20 29    Other 18 15 (12) (11)  0304 20 31   Of coalfish (Pollachius virens) 18 15  0304 20 33   Of haddock (Melanogrammus aeglefinus) 18 15    Of redfish (Sebastes spp.): 0304 20 35    Of the species Sebastes marinus 18 12  0304 20 37    Other 18 15  0304 20 41   Of whiting (Merlangus merlangus) 18 15  0304 20 43   Of ling (Molva spp.) 18 15  0304 20 45   Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus 18 18    Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor: 0304 20 51    Of mackerel of the species Scomber australasicus 18 15  0304 20 53    Other 18 15    Of hake (Merluccius spp., Urophycis spp.): 0304 20 57    Of hake of the genus Merluccius 18 15 (13) (14)  0304 20 59    Of hake of the genus Urophycis 18 15    Of dogfish and other sharks: 0304 20 61    Of dogfish (Squalus acanthias and Scyliorhinus spp.) 18 15  0304 20 69    Of other sharks 18 15  0304 20 71   Of plaice (Pleuronectes platessa) 18 15  0304 20 73   Of flounder (Platichthys flesus) 18 15  0304 20 75   Of herring (Clupea harengus, Clupea pallasii) 18 15  0304 20 79   Of megrim (Lepidorhombus spp.) 18 15  0304 20 81   Of Ray's bream (Brama spp.) 18 15  0304 20 83   Of monkfish (Lophius spp.) 18 15  0304 20 85   Of Alaska pollack (Theragra chalcogramma) 18 15  0304 20 87   Of swordfish (Xiphias gladius) 18 15  0304 20 97   Other 18 15  0304 90  Other: 0304 90 10   Of freshwater fish 8 8    Other:    Of herring (Clupea harengus, Clupea pallasii): 0304 90 21     From 15 February to 15 June Free Free  0304 90 25     From 16 June to 14 February 20 (4) 15 (4) (7)  0304 90 31    Of redfish (Sebastes spp.) 15 8     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida: 0304 90 35     Of cod of the species Gadus macrocephalus 15 15  0304 90 38     Of cod of the species Gadus morhua 15 12 (11)  0304 90 39     Other 15 15 (11)  0304 90 41    Of coalfish (Pollachius virens) 15 15  0304 90 45    Of haddock (Melanogrammus aeglefinus) 15 15     Of hake (Merluccius spp., Urophycis spp.): 0304 90 47     Of hake of the genus Merluccius 15 15 (9)  0304 90 49     Of hake of the genus Urophycis 15 15  0304 90 51    Of megrim (Lepidorhombus spp.) 15 15  0304 90 55    Of Ray's bream (Brama spp.) 15 15  0304 90 57    Of monkfish (Lophius spp.) 15 15  0304 90 59    Of blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15  0304 90 61    Of Alaska pollack (Theragra chalcogramma) 15 15  0304 90 65    Of swordfish (Xiphias gladius) 15 15  0304 90 97    Other 15 15  0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption: 0305 10 00  Flours, meals and pellets of fish, fit for human consumption 15 13  0305 20 00  Livers and roes, dried, smoked, salted or in brine 15 11  0305 30  Fish fillets, dried, salted or in brine, but not smoked:   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida: 0305 30 11    Of cod of the species Gadus macrocephalus 18 16  0305 30 19    Other 20 20  0305 30 30   Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine (16) 18 15  0305 30 50   Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 18 15  0305 30 90   Other 18 16   Smoked fish, including fillets: 0305 41 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (16) 16 13  0305 42 00   Herrings (Clupea harengus, Clupea pallasii) 16 10  0305 49   Other: 0305 49 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 16 15  0305 49 20    Atlantic halibut (Hippoglossus hippoglossus) 16 16  0305 49 30    Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 16 14  0305 49 40    Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (1) 16 14  0305 49 50    Eels (Anguilla spp.) 16 14  0305 49 90    Other 16 14   Dried fish, whether or not salted but not smoked: 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus): 0305 51 10    Dried, unsalted 13 13 (15)  0305 51 90    Dried, salted 13 13 (15)  0305 59   Other:    Fish of the species Boreogadus saida: 0305 59 11     Dried, unsalted 13 13 (15)  0305 59 19     Dried, salted 13 13 (15)  0305 59 30    Herrings (Clupea harengus, Clupea pallasii) 12 12  0305 59 50    Anchovies (Engraulis spp.) 15 10  0305 59 60    Lesser or Greenland halibut (Reinhardtius hippoglossoides), and Pacific halibut (Hippoglossus stenolepis) 15 12  0305 59 70    Atlantic halibut (Hippoglossus hippoglossus) 15   0305 59 90    Other 15 12   Fish, salted, but nor dried or smoked and fish in brine: 0305 61 00   Herrings (Clupea harengus, Clupea pallasii) 12 12  0305 62 00   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 13 13 (15)  0305 63 00   Anchovies (Engraulis spp.) 15 10  0305 69   Other: 0305 69 10    Fish of the species Boreogadus saida 13 13 (15)  0305 69 20    Lesser or Greenland halibut (Reinhardtius hippoglossoides) and Pacific halibut (Hippoglossus stenolepis) 15 12  0305 69 30    Atlantic halibut (Hippoglossus hippoglossus) 15   0305 69 50    Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (17) 15 11  0305 69 90    Other 15 12  0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine:  Frozen: 0306 11 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 25 (18)  0306 12   Lobsters (Homarus spp.): 0306 12 10    Whole 25 8 (11)  0306 12 90    Other 25 16  0306 13   Shrimps and prawns: 0306 13 10    Of the family Pandalidae 18 12  0306 13 30    Shrimps of the genus Crangon 18 18  0306 13 90    Other 18 18  0306 14   Crabs: 0306 14 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 18 8  0306 14 30    Crabs of the species Cancer pagurus 18 15  0306 14 90    Other 18 15  0306 19   Other, including flours, meals and pellets of crustaceans, fit for human consumption: 0306 19 10    Freshwater crayfish 18 15  0306 19 30    Norway lobsters (Nephrops norvegicus) 14 12  0306 19 90    Other 14 12   Not frozen: 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 25 (18)  0306 22   Lobsters (Homarus spp.): 0306 22 10    Live 25 8 (11)     Other: 0306 22 91     Whole 25 8 (11)  0306 22 99     Other 25 20  0306 23   Shrimps and prawns: 0306 23 10    Of the family Pandalidae 18 12     Shrimps of the genus Crangon: 0306 23 31     Fresh, chilled or cooked by steaming or by boiling in water 18 18  0306 23 39     Other 18 18  0306 23 90    Other 18 18  0306 24   Crabs: 0306 24 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 18 8  0306 24 30    Crabs of the species Cancer pagurus 18 15  0306 24 90    Other 18 15  0306 29   Other, including flours, meals and pellets of crustaceans, fit for human consumption: 0306 29 10    Freshwater crayfish 18 15  0306 29 30    Norway lobsters (Nephrops norvegicus) 14 12  0306 29 90    Other 14 12  0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption: 0307 10  Oysters: 0307 10 10   Flat oysters (of the genus Ostrea), live and weighing (shell included) not more than 40 g each Free Free  0307 10 90   Other 18 18   Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten: 0307 21 00   Live, fresh or chilled 8 8  0307 29   Other: 0307 29 10    Coquilles St Jacques (Pecten maximus), frozen 8 8  0307 29 90    Other 8 8   Mussels (Mytilus spp., Perna spp.): 0307 31   Live, fresh or chilled: 0307 31 10    Mytilus spp. 10 10  0307 31 90    Perna spp. 8 8  0307 39   Other: 0307 39 10    Mytilus spp. 10 10  0307 39 90    Perna spp. 8 8   Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.); and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 41   Live, fresh or chilled: 0307 41 10    Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8 8     Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 41 91     Loligo spp., Ommastrephes sagittatus 8 6  0307 41 99     Other 8 8  0307 49   Other:    Frozen:     Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.): 0307 49 11      Of the genus Sepiola other than Sepiola rondeleti 8 8  0307 49 19      Other 8 8      Squid (Ommastrepbes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.):      Loligo spp.: 0307 49 31       Loligo vulgaris 8 6  0307 49 33       Loligo pealei 8 6  0307 49 35       Loligo patagonica 8 6  0307 49 38       Other 8 6  0307 49 51      Ommastrephes sagittatus 8 6  0307 49 59     Other 8 8     Other: 0307 49 71     Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8 8      Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 49 91      Loligo spp., Ommastrephes sagittatus 8 6  0307 49 99      Other 8 8   Octopus (Octopus spp.): 0307 51 00   Live, fresh or chilled 8 8  0307 59   Other: 0307 59 10    Frozen 8 8  0307 59 90    Other 8 8  0307 60 00  Snails, other than sea snails 6 Free   Other, including flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption: 0307 91 00   Live, fresh or chilled 11 11  0307 99   Other:    Frozen: 0307 99 11     Illex spp. 8 8  0307 99 13     Striped venus and other species of the family Veneridae 8 8  0307 99 19     Other aquatic invertebrates 14 11  0307 99 90    Other 16 11  0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption: 0511 91   Products of fish or crustaceans, molluscs or other aquatic invertebrates; dead animals of Chapter 3: 0511 91 10    Fish waste Free Free  0511 91 90    Other Free (19)  1604 Preparations and preserved fish; caviar and caviar substitutes prepared from fish eggs:  Fish, whole or in pieces, but not minced: 1604 11 00   Salmon 20 5,5  1604 12   Herrings: 1604 12 10    Fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep frozen 18 15  1604 12 90    Other 23 20  1604 13   Sardines, sardinella and brisling or sprats:    Sardines: 1604 13 11     In olive oil 25 25  1604 13 19     Other 25 25  1604 13 90    Other 25 20  1604 14   Tunas, skipjack and bonito (Sarda spp.):    Tunas and skipjack 1604 14 11     In vegetable oil 25 24  1604 14 19     Other 25 24  1604 14 90    Bonito (Sarda spp.) 25 25  1604 15   Mackerel:    Of the species Scomber scombrus and Scomber japonicus: 1604 15 11     Fillets 25 25  1604 15 19     Other 25 25  1604 15 90    Of the species Scomber australasicus 25 20  1604 16 00   Anchovies 25   1604 19   Other: 1604 19 10    Salmonidae, other than salmon 20 7  1604 19 30    Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis) 25 24  1604 19 50    Fish of the species Orcynopsis unicolor 25 25     Other: 1604 19 91     Fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep frozen 18 15      Other: 1604 19 92      Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 25 20  1604 19 93      Coalfish (Pollachius virens) 25 20  16 041 994      Hake (Merluccius spp., Urophycis spp.) 25 20  1604 19 95      Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 25 20  1604 19 98      Other 25 20  1604 20  Other prepared or preserved fish: 1604 20 10   Of salmon 20 5,5  1604 20 30   Of salmonidae, other than salmon 20 7  1604 20 40   Of anchovies 25   1604 20 50   Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 25 25  1604 20 70   Of tunas, skipjack or other fish of the genus Euthynnus 25 24  1604 20 90   Of other fish 25 20  1604 30  Caviar and caviar substitutes: 1604 30 10   Caviar (sturgeon roe) 30 30  1604 30 90   Caviar substitutes 30 30  1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved: 1605 10 00  Crab 20 16  1605 20 00  Shrimps and prawns 20 20  1605 30 00  Lobster 20 20  1605 40 00  Other crustaceans 20 20  1605 90  Other: 1605 90 10   Molluscs 20 20  1605 90 90   Other aquatic invertebrates 26 26  1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Uncooked pasta, not stuffed or otherwise prepared 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared: 1902 20 10   Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates 17 17  2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves: 2301 20 00  Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates 5 2  (1) Change of scientific names: Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae. (2) Oncorhynchus spp.: with the exception of the species listed in footnote 1. (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (4) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (5) Total suspension for an indefinite period. (6) Duty exemption for tuna and fish of the genus Euthynnus falling within heading Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (7) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. (8) Duty rate reduced to 6 % for piked dogfish (Squalus acanthias) falling within subheadings 0302 65 20 and 0303 75 20 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities. (9) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. (10) Oncorhynchus spp.: with the exception of the species listed in footnote 7. (11) Subject to limits and conditions to be determined by the competent authorities. (12) Duty rate reduced to 8 % for cod of the species Gadus morhua within the limits of a global annual tariff quota of 10 000 tonnes to be granted by the competent Community authorities. (13) Subject to compliance with the reference price. (14) Duty rate reduced to 10 % and subject to compliance with the reference price for frozen fillets presented as industrial blocks, with bones (standard) within the limits of a global annual tariff quota of 5 000 tonnes, for the period 1 July to 31 December, to be granted by the competent Community authorities. (15) Duty exemption for cod of the species Gadus morhua and Gadus ogac falling within subheadings 0305 51 10, 0305 51 90 and 0305 62 00, and for fish of the species Boreogadus saida falling within subheadings 0305 59 11, 0305 59 19 and 0305 69 10 within the limits of a global annual tariff quota of 25 000 tonnes to be granted by the competent authorities. (16) Oncorhynchus spp.: with the exception of the species listed in footnote 3. (17) Oncorhynchus spp. with the exception of the species listed below:  Oncorhynchus mykiss (obsolete scientific name: Salmo gairdneri)  Oncorhynchus clarki (obsolete scientific name: Salmo clarki)  Oncorhynchus aguabonita (obsolete scientific name: Salmo aguabonita)  Oncorhynchus gilae (obsolete scientific name: Salmo gilae). (18) See Annex to Regulation (EEC) No 2886/89 (GATT concessions). (19) See Annex.